Case: 20-10552      Document: 00515668928         Page: 1    Date Filed: 12/10/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-10552                       December 10, 2020
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesus Manuel Anchondo-Quezada, also known as Jesus
   Gomez-Gomez, also known as Jesus Manuel Anchando-
   Quezada,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CR-25-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Jesus Manuel Anchondo-Quezada appeals the 30-month, within-
   guidelines sentence imposed following his guilty plea for illegal reentry after
   removal from the United States.         He contends that his sentence is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10552      Document: 00515668928            Page: 2   Date Filed: 12/10/2020




                                      No. 20-10552


   unconstitutional because his indictment alleged only those facts sufficient for
   a conviction under 8 U.S.C. § 1326(a) and did not include any allegations of
   a prior conviction necessary for a sentence enhancement under § 1326(b)(1).
   Relatedly, he asserts that his guilty plea was involuntary and that the district
   court violated Federal Rule of Criminal Procedure 11(b)(1)(G) because it did
   not admonish him that the fact of a prior conviction is an essential element of
   the offense. Thus, Anchondo-Quezada requests that we vacate the sentence
   and remand for resentencing under § 1326(a). He concedes that these
   arguments are foreclosed by Almendarez-Torres v. United States, 523 U.S.
   224, 226-27 (1998), but he seeks to preserve the issues for further review.
   The Government filed an unopposed motion for summary affirmance in
   which it agrees that the issues are foreclosed and, in the alternative, a motion
   for an extension of time to file a brief.
          In Almendarez-Torres, 523 U.S. at 239-47, the Supreme Court held
   that, for purposes of a statutory sentencing enhancement, a prior conviction
   is not a fact that must be alleged in the indictment or found by a jury beyond
   a reasonable doubt. This court has held that subsequent Supreme Court
   decisions did not overrule Almendarez-Torres. See United States v. Wallace,
   759 F.3d 486, 497 (5th Cir. 2014) (considering the effect of Alleyne v. United
   States, 570 U.S. 99 (2013)); United States v. Pineda-Arrellano, 492 F.3d 624,
   625-26 (5th Cir. 2007) (considering the effect of Apprendi v. New Jersey, 530
   U.S. 466 (2000)).         Therefore, Anchondo-Quezada’s arguments are
   foreclosed, and summary affirmance is appropriate. See Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED as moot.




                                               2